DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of January 25, 2021, to the non-final action mailed September 25, 2020, has been entered. Claims 22, 41, and 42, have been amended, claims 1-21 have been cancelled, and no claims have been newly added.  Claims 22-42 are pending in the instant application.  Claims 41 and 42 are withdrawn from further consideration as being drawn to a nonelected invention, and claims 24-26 are withdrawn from consideration as being drawn to a non-elected species there being no allowable generic or linking claim.   
Claims 22, 23, and 27-40 are under consideration.
Response and Maintained Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 22, 23, 32, and 37-39 remain rejected in modified form under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (Pub. No.: US 2016/0213598; Pub. Date: Jul. 28, 2016) for reasons of record.
	Regarding claims 22, 23, 32, and 37-39, Oh discloses a hair gel composition comprising 3.80 g silicone, 2.50 g vinyl ester/crotonic acid copolymer (Luviset CA 66), 1.0 g of a direct dye (pigment) (TABLE 17 composition 34).  
	With respect to the newly added language of wherein the composition is a keratin fiber dyeing composition, this is a limitation of intended use.  It is the composition that is given patentable weight as the prior art has the same components as the instantly claimed composition it would therefore intrinsically be able to act as a hair dye.
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


	Regarding claims 22, 23, 27-34, and 37-39 Terren discloses a water-in-oil emulsion composition comprising 8g MIRASIL C-DP DM, a s silicone mixture, 20 g of vi, 20 g of vinyl acetate/crotonic acid/vinyl 4-t-butylbenzoate copolymer, 8 g of pigments, 9 g of cetyl dimethicone copolyol (EXAMPLE 1, column 11 line 45 through column 12 line 10). 
	With respect to the newly added language of wherein the composition is a keratin fiber dyeing composition, this is a limitation of intended use.  It is the composition that is given patentable weight as the prior art has the same components as the instantly claimed composition it would therefore intrinsically be able to act as a hair dye.
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
Applicants traverse the rejection, arguing that neither Oh nor Terren disclose the newly added language wherein the composition is a keratin fiber dyeing composition.  Oh discloses a beauty care composition, a washing composition, a conditioner, oral care 
	Applicant’s argument has been fully considered, but not found persuasive.  With respect to the newly added language of wherein the composition is a keratin fiber dyeing composition, this is a limitation of intended use.  It is the composition that is given patentable weight as the prior art has the same components as the instantly claimed composition it would therefore intrinsically be able to act as a keratin fiber dyeing composition.  Additionally, claim 1 requires a pigment, it does not limit the specific type of pigment as applicant has argued.  Finally, there is much variation in keratin fiber dyeing whether it be a permeant dyeing, semi-permanent dyeing, temporary dyeing. 
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 22, 23, and 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Khenniche (Pub. No.: US 2013/0164248; Pub. Date: Jun 27, 2013). 
	Regarding claims  22, 23,  and 37-38, Khenniche discloses a hair composition comprising at least one silicone conditioning agent in an amount from 0.01 to 20 %wt of the composition and a anionic fixing agent (abstract, [0003], [0041] and [0582]), wherein the anionic fixing agent comprises crotonic acid vinyl acetate copolymers [0330] and the composition further includes pigments, [0067].
	With respect to the newly added language of wherein the composition is a keratin fiber dyeing composition, this is a limitation of intended use.  It is the composition that is given patentable weight as the prior art has the same components as the instantly claimed composition it would therefore intrinsically be able to act as a hair dye.

	Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim

	Regarding claims 27-30, Khenniche discloses wherein the crotonic acid/vinyl ester copolymer optionally includes other monomers to form vinyl acetate/vinyl tert-butylbenzoate/crotonic acid terpolymers and the crotonic acid/vinyl acetate/vinyl neododecanoate terpolymers [0340].

	Regarding claim 32,   Khenniche discloses the amount of fixing agent (wherein fixing agents include crotonic acid vinyl acetate copolymers [0330]) is from 0.1 to 20 wt% of the composition [0405].

	Regarding claims 33-34, Khenniche discloses wherein the composition comprises additional silicones [0139] including a dimethicone [0143].

	Regarding claims 35-36, Khenniche discloses wherein the composition has additional silicone including amodimethicone ([0155] and [0542])

	Regarding claim 39,   Khenniche discloses at least one silicone conditioning agent in an amount from 0.01 to 20 %wt of the composition [0582] and a fixing agent (wherein fixing agents include crotonic acid vinyl acetate copolymers [0330]) is from 0.1 to 20 wt% of the composition [0405].  Accordingly, there are embodiments with overlap the instantly claimed range of copolymer of crotonic acid to one silicone reagent of 0.1 to 15.
	Regarding claim 40, Khenniche discloses wherein the composition further includes crosslinked copolymers of acrylic and/or methacrylic acid thickeners [0078].

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine at least one silicone conditioning agent in an amount from 0.01 to 20 
discloses a hair composition as disclosed by Khenniche, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Khenniche had already disclosed hair care composition comprising at least one silicone conditioning agent in an amount from 0.01 to 20 %wt of the composition and a anionic fixing agent (abstract, [0003], [0041] and [0582]), wherein the anionic fixing agent comprises crotonic acid vinyl acetate copolymers [0330] and the composition further includes pigments, [0067].  It would have only required routine experimentation to modify the composition of Khenniche for a cosmetic comprising a silicone, crotonic acid vinyl acetate copolymer, and a pigment as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
Applicants traverse the rejection, arguing that Khenniche does not disclose the newly added language wherein the composition is a keratin fiber dyeing composition Khenniche  discloses hair condition, anti-dandruff and reshaping.  

Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 22, 23, 27-32, and 40 remain rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 16, 17, 20-26, and 28 of copending 
	This is a provisional nonstatutory double patenting rejection.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant respectfully requests that the nonstatutory obviousness-type double patenting be held in abeyance until allowable subject matter is indicated. Applicant will consider the propriety of filing a Terminal Disclaimer at that point in time.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617